\
‘.




                      OFFICE     OF THE ATTORNEY GENERAL OF -
                                                hUtiN




     Honorable D8n ~xr'J~Ok8OB
     Dirtrio% Attorney
     Hourton,         Tex88


     D+r sir:                           Attbntionl Conrad3. Iandram
                                        cplnlonnumber04701
                                        8.1 (1) Rorgonrlbilit7of board
                                        of tmuteer    ot lndqmulaat rohool
                                        dirtdOt    fQl'mO~78 drrlred ira?l
                                        8&001 OamWir       md 8axB Or rOQt-
                                        tNll1tisk*t8.
                                        (8) AirohA84 Of 8UppuOr hU!4 CO+
                                        pantion rhrrelambor0r bawd 6r
                                        t~~8t~8 08M 8tOOk bbAC*Oi.




                      aQuortion    18 there @a7 diifetinoe,
                                 CM1                          a8
                rU                8&001 tnutO.8
                       a8 8 board Of               18 oonoerrud,
                bot8#a 'toxaoney,~ 80 sallod, md
                &XMr, a.&., 8LQIWyt&Oil in at 1 8&3'2%.&
                ~1one7derlood at a football grr, fraathr ralo oi
                tiOkOt8,       iMOfaP    *I   tFWtO*    nrgonribilit       attend8
                theFOtOt  DO@8 0 OitiMXb Of thi8 8OhOO1 dI 8tPiOt
                htW0 the 8-0  ri&t  Id&J    to ask tit beoumer of
                0ri~ta~ PO~O~, OP                   OX'8OiOiWO it30
                IWOp 88 h0 doa8 bo &ik 8bAt bOOCW8 Of 'tUC XUO7?@
                18 ZLOtn01107tht ~0aOhe8 th0 bWd8 Of the %W!XOP;
                th.    $rizmlprl.   Or thhr 8\ipez’iintondWi    of   the   8&001,
                mon@Jiorrbioh theboardottru8te~8ha8      htzl ro-
                rpon8%bilityno matter whothor drrlred froanachool
                -8,            Uy other 8OWOOt Y\rcrt a teacher,
                       Or f'rclr
            9he     08fotorla l8       a aeoecrruy         oonvuaiwat~o,     urd
       i8   IlOt   @bBiOXbU8     to   Uy   OOIUtitUtiOti            01 8ktU-
       to~iahlbltlon,a1d,8~      thlak,a FW8WAb&.wP-
       oiu or the dtioawtlonary   ptmr ooaferrad upon t&e
       baud    Or tPU8tO08e  woQun v* 80ho01lxatrlot     x0.1,
       Clt and Countyof Demo? et al. (O.O.A.),       38 Fe
        (S?d{ Mid, 611 A.L.R.98."                           -

            In thir ooanootloa
                             m                 a8ew        IWt the 8ohooldintriot
i8   OpWmII&3       a0   OtiOtdsi8       tOr    the   good    9s   it8   8tubent8#   mb
              .




u not oj-eratiq the IPBI,88 6 meruantl1.rrrtabllidxmator
a   busi~or8      for proualary pla. Xa our oplnloa it would be
             tkm *uthorltJ oi the 8ohoolboard to eater into prl-
va
T        bwiW88.       UO, ther~OXW~ l88uao   Uut  the O&r@8 mado
fOr hod 8ePVOd PI9 F@WJMbfi BUiO t0 OOVBF thQ CO&8 Of
the     8IpQ   and the malntenanar  Oi aa   oaiotarfa.




                  YOU         bquin         al80     obout%0n0pdrriv0datarooNball
&&W        h%XII        the      8kI.b     Or   tiOket8’.
o a w tina llntmnohed.in thr phyrlo
                                ""af?%u%:~t~~oi?&.
                        LilaOi t-hi8 .OOUlltF7.                 1% i8     Or    OOSPlllOn knurled@       that
%ii8IJpd                  U8tULny Bad0 rOr                  add88;On       t0    8 rOOtb&% #US@ be
hoa   th4 opporing      teams 0r two rahoolr. am think it within
th e
   lutaorlty     0r t;ho board    of tmutfbar    to fortor suahr proigu
and to uawo reammable adalrrlon ehargos to be Irude; Mono7
thU reallud 18 U8urlty         8pdlrt ior     lth b tio
                                                      l@ & a UUlt
                                                                and 8up-
plloo &ad to pramto tha phyrioal lduoatlon #r~gramt however,
TO    think         thEd         8Wh       BXXIt378     Oaufd   be 8ptd         rOP.   Ug   i#LRm    jXWpOtI@.



                  tiF            h’t&OlO
                                     hAObrt&   8808.8
                                               c%Yil SktUtt38,
                                                            VbZSNb’8
OePWn                              uhloh had ammod oontrol
                  rohool dlrtilot8 und 6itis8
or tfu publla r&a018 thrrrla mro authorlnad*to build or pur-
8hUO buildiagr UId EpPund8 rOr tb. J3WpOW Of OOIU&'klOtl~
QIIttWia,   8bdia, OF OthW MO~O8tiorUi       fItOilitie8                                        Rad t0
mortg*&o  and uaoumberthe     8aw, and tbo inooprs, toil‘ foer,
rent8 and other ohm308    tharoot~  and o*eqthlng   parta1 ~81~
thereto aoqulrod or to bo roqulawd~ rpd to ovidmoo tha obll-
ipp$      khWOh? by tih0i88U~3Ob   Of boad8,  ItOte 0~ TUV&~
         . See also Artiolo !&3QW-1, l Uter a~& e3sr.U~ A&,
Z’Obting    t0 inbOpbtLd8~~
                          8OhOOl di8kiOt8 ud dtiO8 Which h&o,
a8rrpDadoontrol or the     blla 8OhOOb    8itUAkd thOl%in. 50th
8t&Ute8 OOIltrZothe f0Y108% m8iOlU
Xanorablb Dan II.Jaokmn, pago #4




        l
        b4J   NYUXU.8    awdnl2g          artor amking the
    pa-at8 her~laab~m providedior (pqmaat
    of bond81 may be wedfor auy lauf-til
                                      p ur                   p o a o ea
     (Pmenthotla8lh8wMeaourr).




                        _.    _.-...
                                  .-
        Art1616 @327,    fIsvisad      Clvll Statuter, rardr, la part,%
a8 rO1bV8,

       *The @&IO   l’x’ee SOho iund8 shall not be
    'expendedexorpt ror tbor0ii00r* purposer:
        ***o.
        V.    Looal 8ohool ftwl8 lkoaudlrtriot taxer,




     h0U888   md   rOr 0th~         pWpO808    ~OO~~rr;l    it3 th0
     OQtiwt   Or th0 pubif          8ohoo~    k0 b@ det4miWd        &
     th, SO&Id Of TFU8tOO8           th0 aOOz=         Pnd WtiOhO~r
     tar oo\mt7Tldo                    be approved b7 the county
     8uporlntendent;l m * D              (lWpha818
                                                 added).
                                                                 -
         Thou&h rootball tloket money and mono7 derived fkw
the operatlonora rah~~loa.fotwlaarr nottumonop,          it Ir
OUPOp~O~thd       8uohPOMJ8 w     fund8 fraor&M.l8011~%~8
wadorArt1010 %SiP?. You aroO'thorem,      adtl88-dtUt th8
       .




HonorablO Dsn II*Jaobo~,pagr                      #8



                   -                                                              ,

borrd Of tPU8t408             Or UI    indO   Dent        8ohoOi     di8triOt    i8
ohargad with &he n8ponsib%l.f ty ot the proper 8af8k.@piae
a nd l~nditum   Of 8uoh fund8 to the 8pU 0X-t     a8 th.
board 18 10 aharged with rer~rot to tax mmoy8~    Se. Art;-
Oh,8 9779, mm,   ROrirOd GiYil strtUt.8; 57 T@k &P. 967.
oi OOUF8@o  if a &388881UZB,8kdi=, OtO., b8 baOll OOMtrWt-
.d, ltldenoo8 Oi iadObtedno88 i88UOd, mb t?~ NV-8      pbd.,s-
ld under Art1018 %8@. ‘Or %302W1, then lwh I’4V4IIU48 SMt   b
tU.6 to ~7  macrhbdObtdlO88  aI 8peoifird in th@ 8totUt.8:
homover, uq rotemU ramlnin(Z after iukl% the payment8 pro-
vldod for ma7 br u8od for my lawful purpose.

               a       OUT   8eOOnd    QW4tiQtI        OU Uk       Wh@tbOr   111 iZld4~4lld4Xit
8ahOol     dietr
            fot -7 do bus-88     ml th a OO~OMt;On,       a etook-
holder of rhloh 18 a member.~oi the boar4 OS trurt8or of euoh
oorporatlon. Jo have alreadyuuromd tbir        Quo8tion    la Opinion
Bo. 0-870, a oopy oi uhloh 1s herewith enoloisod.       Ze alao an-
oloee r0r your aonelderatlonoopirr    0r opinion8 x0. o-1880 and
Ho* 04ooo.




                                                          BY
                                                                                  A8818 t-t
G7;S / 8

                                  14, 19$2
                                                  ~-. --_..
                                  .-ie.w

               ATTORKiE GEKERAL CF TEXAS